NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN SAMUEL LOPEZ, AKA                     No.    14-73842
Diego Araujo,
                                                Agency No. A095-753-915
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Christian Samuel Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision finding her ineligible for asylum and withholding of

removal, and denying relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

agency’s particularly serious crime determination. Avendano-Hernandez v. Lynch,

800 F.3d 1072, 1077 (9th Cir. 2015). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in determining that Lopez’s

conviction for driving under the influence with blood alcohol of 0.08 percent or

more and causing bodily injury to another person with two or more prior

convictions pursuant to Cal. Vehicle Code § 23153(b), and hit and run causing

death or injury in violation of Cal. Vehicle Code § 20001(a), was a particularly

serious crime, where Lopez declined the opportunity to offer additional testimony

or evidence regarding the circumstances of her conviction, and the agency weighed

the correct factors. See id.; Anaya-Ortiz v. Holder, 594 F.3d 673, 678 (9th Cir.

2010) (all reliable information may be considered in making a particularly serious

crime determination).

      Lopez waived any challenge to the agency’s CAT determination. See Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest

issue in opening brief resulted in waiver).

      We lack jurisdiction to consider Lopez’s unexhausted contentions that her

prior counsel was ineffective and that she had insufficient opportunity to present

evidence regarding her conviction. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th



                                          2                                  14-73842
Cir. 2010) (no jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      14-73842